156 U.S. 200 (1895)
DELAWARE AND HUDSON CANAL COMPANY
v.
PENNSYLVANIA.
No. 452.
Supreme Court of United States.
Submitted January 7, 1895.
Decided January 14, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF PENNSYLVANIA.
*201 Mr. M.E. Olmsted for plaintiff in error.
Mr. W.U. Hensel, Attorney General of the State of Pennsylvania, and Mr. James A. Stranahan for defendant in error.
THE CHIEF JUSTICE: Judgment reversed with costs upon the authority of New York, Lake Erie & Western Railroad v. Pennsylvania, 153 U.S. 628, and cause remanded for further proceedings consistent with the opinion in that case.
Reversed.